Case 3:20-cv-00798-BJD-MCR Document 17 Filed 11/23/20 Page 1 of 2 PagelD 109

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
THERESE GAMBLE,
Plaintiff,
v. Case No.: 3:20-cv-00798-BJD-MCR
UNIVERSITY OF NORTH FLORIDA
BOARD OF TRUSTEES,
Defendant.

 

DEFENDANT’S RESPONSE TO ORDER TO SHOW CAUSE

Defendant, University of North Florida Board of Trustees, pursuant to this Court’s
November 19, 2020 Order to Show Cause (Doc. 13) files this Response and states as follows:
On October 15, 2020, counsel for Plaintiff and counsel for Defendant met and conferred
regarding the deadlines and other issues set forth in the parties’ Case Management Report.
However, counsel for Plaintiff and counsel for Defendant needed additional time in order to
reach an agreement as to the mediation deadline and mediator in this case. Counsel for the
parties continued their conferral efforts, but as set forth in detail in Plaintiff's Response to Order
to Show Case (Doc. 16), for a period of time, counsel for Plaintiff was unavailable to finalize the
Case Management Report. Notwithstanding, the parties filed the Case Management Report on

November 20, 2020 (Doc. 14).

Dated this 23 day of November, 2020.

{00385408 1}
Case 3:20-cv-00798-BJD-MCR Document 17 Filed 11/23/20 Page 2 of 2 PagelD 110

Respectfully submitted,

ALEXANDER DEGANCE BARNETT, P.A.

   

 

Kelly Ca

Florida Bar No. 0606022

E-mail: kelly.degance@adblegal.com
Samantha Giudici Berdecia

Florida Bar No. 0058667

E-mail: samantha.giudici@adblegal.com
Email: mailbox@adblegal.com

1500 Riverside Avenue

Jacksonville, Florida 32204

(904) 345-3277 Telephone

(904) 345-3294 Facsimile

Attorneys for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on November 23, 2020, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system, which will serve the document electronically by
email to the following: Wm. J. Sheppard, Elizabeth L. White, Matthew R. Kachergus, Bryan E.
DeMaggio, Jesse B. Wilkinson, and Camille E. Sheppard, Sheppard, White, Kachergus &
DeMaggio, P.A., 215 Washington Street, Jacksonville, FL 32202

(sheplaw@sheppardwhite.com).

 

 

{00385408 1 } 2
